                                      CASE 0:20-mj-00384-HB Doc. 3 Filed 06/16/20 Page 1 of 1

                                               IN THE UNITED STATES DISTRICT COURT
                                                  FOR THE DISTRICT OF MINNESOTA

                                      INITIAL APPEARANCE (via video conference)
UNITED STATES OF AMERICA,                                 )           COURTROOM MINUTES - CRIMINAL
                                                          )               BEFORE: David T. Schultz
                                      Plaintiff,          )                 U.S. Magistrate Judge
                                                          )
   v.                                                     )   Case No:          20-mj-384 HB
                                                          )   Date:             June 16, 2020
Montez Terriel Lee,                                       )   Courthouse:       Minneapolis
                                                          )                     Video Conference
                                      Defendant,          )   Time Commenced:   12:59 p.m.
                                                              Time Concluded:   1:06 p.m.
                                                              Time in Court:    7 minutes
APPEARANCES:
   Plaintiff: Thomas Calhoun-Lopez, Assistant U.S. Attorney
   Defendant: Shannon Elkins, Assistant Federal Public Defender
                         X FPD        X To be appointed

   Date Charges Filed:                6/11/2020         Offense: Arson

                 X Waived Reading of Charges            X Advised of Rights

on        X Complaint

X Government moves for detention.
Motion is X granted, temporary detention ordered.

Next appearance date is Thursday, June 18, 2020, at 3:15 p.m via video conference before U.S. Magistrate Judge
David T. Schultz for:
 X Detention hrg        X Preliminary Examination


Additional Information:

X Defendant consents to this hearing via video conference.


                                                                                               s/Amy Halverson
                                                                                         Signature of Courtroom Deputy




M:\templates\Initial Appearance.wpt                                                                       Template Updated 06/2013
